            Case 4:21-cv-00458-JM Document 1 Filed 05/27/21 Page 1 of 8

                                                                                        FILED
                                                                                     U. S. DISTRICT COURT
                                                                                 EASTERN DISTRICT ARKANSAS
                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS                                 MAY 2 7 2021
                                  CENTRAL DIVISION
                                                                             JAMESW.McCORMACK,CLERK
                                                                             By·  ~
                                                                               •   ~         DEP CLERK

EARL WILLIAMS                                                                          PLAINTIFF


vs.                                 CaseNo.4:21-cv-     JiSf)- "JM

PULASKI COUNTY SPECIAL SCHOOL DISTRICT                                                DEFENDANT


                                     ORIGINAL COMPLAINT


       COMES NOW Plaintiff Earl Williams ("Plaintiff''), by and through his attorneys Logan

Mustain and Chris Burks of WH Law, PLLC, and for his Original Complaint against Defendant

Pulaski County Special School District (hereinafter "Defendant"), and in support thereof he

does hereby state and allege as follows:

                                     I.    INTRODUCTION

       1.      Plaintiff brings this action under the Fair Labor Standards Act, 29 U.S.C. § 201, et

seq. ("FLSA"), and the Arkansas Minimum Wage Act, Ark. Code Ann.                 §   11-4-201, et seq.

(" AMWA"), for declaratory judgment, monetary damages, liquidated damages, prejudgment

interest, civil penalties and costs, including reasonable attorneys' fees, as a result of Defendant's

failure to pay Plaintiff overtime compensation for all hours that Plaintiff worked in excess of forty

(40) per workweek.
                                                        This case assigned to District Judg1e    Maorly
                                                        and to Magistrate Judge __,/.t.-4...,[...[....,...
                                                                                                       s_____




                                                                                             Pagelof8
             Case 4:21-cv-00458-JM Document 1 Filed 05/27/21 Page 2 of 8



                                   II.   JURISDICTION AND VENUE

        2.      The United States District Court for the Eastern District of Arkansas has subject

matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331 because this suit raises

federal questions under the FLSA.

        3.      Plaintiff's claim under the AMW A forms part of the same case or controversy and

arise out of the same facts as the FLSA claims alleged in this complaint.

        4.      This Court has supplemental jurisdiction over Plaintiff's AMWA claim pursuant

to 28 U.S.C. § 1367(a).

        5.      Defendant conducts business within the State of Arkansas, with its principal place

of operation being in Little Rock.

        6.      Venue lies properly within this Court under 28 U.S.C. § 1391(b)(l) and (c)(2),

because the State of Arkansas has personal jurisdiction over Defendant, and Defendant therefore

"resides" in Arkansas.

        7.      Plaintiff was employed at Defendant's facility located in the Eastern District of

Arkansas. Therefore, the acts alleged in this Complaint had their principal effect within the

Eastern District of Arkansas, and venue is proper in this Court pursuant to 28 U.S.C. § 1391.

                                         ill.   THE PARTIES

        8.      Plaintiff repeats and re-alleges all the preceding paragraphs of this Complaint as if

fully set forth in this section.

        9.      Plaintiff Earl Williams is a citizen of the United States and a resident of and

domiciled in the State of Arkansas.




                                                                                           Page2 of8
             Case 4:21-cv-00458-JM Document 1 Filed 05/27/21 Page 3 of 8



     · 10.     Plaintiff was hired by Defendant to work m its auditing and accounting

department.

       11.     During Plaintiff's employment, Defendant classified Plaintiff as exempt from the

overtime requirements of the FLSA and the AMWA and paid Plaintiff a salary.

       12.     At all times material hereto, Plaintiff was entitled to the rights, protection and

benefits provided under the Fair Labor Standards Act 29 U.S.C. § 201, et seq.

       13.     Defendant is a school district, created and existing under and by virtue of the laws

of the State of Arkansas.

       14.     Defendant's annual gross volume of sales made or business done was not less than

$500,000.00 during each of the three calendar years preceding the filing of this complaint.

       15.     During each of the three years preceding the filing of this Complaint, Defendant

employed at least two individuals who were engaged in interstate commerce or in the production

of goods for interstate commerce, or had employees handling, selling, or otherwise working on

goods or materials that had been moved in or produced for commerce by any person, such as

office supplies, furniture, building supplies and hand tools.

       16.      Defendant can be served in the State of Arkansas through its Superintendent.

       17.      Defendant was at all times relevant hereto Plaintiff's employer and is and has been

engaged in interstate commerce as that term is defined under the FLSA.

       18.      Defendant has all times relevant hereto employed four or more individuals.

                                IV.     FACTUAL ALLEGATIONS

       19.      Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as though

fully incorporated herein.




                                                                                           Page3of8
             Case 4:21-cv-00458-JM Document 1 Filed 05/27/21 Page 4 of 8



     , 20.        During Plaintiff's employment, Plaintiff worked for Defendant in accounting and

auditing, being responsible for compiling financial information on the district.

       21.        Plaintiff worked more than forty (40} hours per week on a regular, typical basis

while working for Defendant.

       22.        Plaintiff was paid a salary for all hours worked, with no overtime premium for

hours worked in excess of forty (40) hours per week.

       23.        Plaintiff never agreed that his salary would be sufficient to cover all hours worked.

       24.        Plaintiff's annual compensation was not less than $455.00 per week nor more than

$100,000.00 per year.

       25.        Plaintiff did not manage the enterprise or a customarily recognized subdivision of

the enterprise.

       26.        Plaintiff did not exercise discretion and independent judgment with respect to any

matters of significance.

       27.        Plaintiff did not provide any training for any employee nor did he direct the work

of any employee.

       28.        Plaintiff did not select any employees for hire nor did Plaintiff have any ability to

fire an employee.

       29.        Plaintiff did not have any control of or authority over any employee's rate of pay

or working hours.

       30.        In performing his services for Defendant, Plaintiff was not required to utilize any

professional education relevant to his job duties.

       31.        Defendant did not pay Plaintiff one and one-half (1.5} times his regular rate of pay




                                                                                               Page4 of8
              Case 4:21-cv-00458-JM Document 1 Filed 05/27/21 Page 5 of 8



for all hours worked over forty (40) per week.

       32.       Defendant knew or showed reckless disregard for whether the way it paid Plaintiff

violated the FLSA and the AMWA.

                                  V. FIRST CAUSE OF ACTION
                            (Individual Claim for Violation of the FLSA)

       33.       Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as though

fully incorporated in this section.

       34.       Plaintiff asserts his claim for damages and declaratory relief pursuant to the FLSA,

29 U.S.C. § 201, et seq.

        35.      At all relevant times, Defendant was Plaintiff's "employer" within the meaning of

the FLSA, 29 U.S.C. § 203.

        36.      At all relevant times, Defendant has been, and continues to be, an enterprise

engaged in commerce within the meaning of the FLSA, 29 U.S.C. § 203.

        37.      29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to pay all

employees a minimum wage for all hours worked up to forty (40) in one week and to pay time and

a half of regular wages for all hours worked over forty (40) hours in a week, unless an employee

meets certain exemption requirements of 29 U.S.C. § 213 and all accompanying Department of

Labor regulations.

        38.      Despite Plaintiff's entitlement to minimum wage and overtime payments under

the FLSA, Defendant failed to pay Plaintiff an overtime rate of one and one-half (1.5) times his

regular rate of pay for all hours worked over forty (40) in each one-week period.

        39.      By reason of the unlawful acts alleged herein, Defendant is liable to Plaintiff for

monetary damages, liquidated damages, and costs, including reasonable attorneys' fees, for all



                                                                                            Page5of8
              Case 4:21-cv-00458-JM Document 1 Filed 05/27/21 Page 6 of 8



violations that occurred within the three (3) years prior to the filing of this Complaint.

        40.      Alternatively, should the Court find that Defendant acted in good faith in failing to

pay Plaintiff as provided by the FLSA, Plaintiff is entitled to an award of prejudgment interest at

the applicable legal rate.

                                VI.    SECOND CAUSE OF ACTION
                             (Individual Claim for Violation of the AMWA)

        41.      Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as though

fully incorporated in this section.

        42.      Plaintiff asserts his claim for damages and declaratory relief pursuant to the

AMWA, Arkansas Code Annotated§§ 11-4-201 et seq.

        43.      At all relevant times, Defendant was Plaintiff's "employer" within the meaning of

the AMWA, Ark. Code Ann.§ 11-4-203(4).

        44.      Arkansas Code Annotated §§ 11-4-210 and 211 require employers to pay all

employees a minimum wage for all hours worked up to forty (40) in one week and to pay one and

one-half (1.5) times regular wages for all hours worked over forty (40) hours in a week, unless an

employee meets the exemption requirements of 29 U.S.C. § 213 and accompanying Department

of Labor regulations.

        45.      Defendant classified Plaintiff as exempt from the overtime requirements of the

FLSA and the AMWA.

        46.      Despite the entitlement of Plaintiff to minimum wage and overtime payments

under the AMW A, Defendant failed to pay Plaintiff an overtime rate of one and one-half (1.5)

times his regular rate of pay for all hours worked over forty (40) in each one-week period.

        47.      Defendant willfully failed to pay overtime wages to Plaintiff.



                                                                                              Page 6of8
                Case 4:21-cv-00458-JM Document 1 Filed 05/27/21 Page 7 of 8



     · 48.         By reason of the unlawful acts alleged herein, Defendant is liable to Plaintiff for

monetary damages, liquidated damages, and costs, including reasonable attorneys' fees, for all

violations that occurred within the three (3) years prior to the filing of this Complaint pursuant to

Arkansas Code Annotated§ 11-4-218.

        49.        Alternatively, should the Court find that Defendant acted in good faith in failing to

pay Plaintiff as provided by the AMWA, Plaintiff is entitled to an award of prejudgment interest

at the applicable legal rate.

                                    VII.    PRAYER FOR RELIEF

        WHEREFORE, premises considered, Plaintiff Earl Williams respectfully prays as

follows:

        A.         That Defendant be summoned to appear and answer this Complaint;

        B.         That Defendant be required to account to Plaintiff and the Court for all of the

hours worked by Plaintiff and all monies paid to him;

        C.         A declaratory judgment that Defendant's practices alleged herein violate the Fair

Labor Standards Act, 29 U.S.C. §201, et seq., and attendant regulations at 29 C.F.R. §516 et seq.;

           D.      A declaratory judgment that Defendant's practices alleged herein violate the

Arkansas Minimum Wage Act, Ark. Code Ann.§ 11-4-201, et seq. and the related regulations;

        E.         Judgment for damages for all unpaid overtime wage compensation owed to

Plaintiff under the Fair Labor Standards Act, 29 U.S.C. §201, et seq., and attendant regulations at

29 C.F.R. §516 et seq.;

           F.      Judgment for damages for all unpaid overtime wage compensation under the

Arkansas Minimum Wage Act, Ark. Code Ann.§ 11-4-201, et seq. and the related regulations;




                                                                                               Page 7of8
            Case 4:21-cv-00458-JM Document 1 Filed 05/27/21 Page 8 of 8



  ..   G.     Judgment for liquidated damages pursuant to the Fair Labor Standards Act, 29

US.C. §201, et seq., and attendant regulations at 29 C.F.R. §516 et seq., in an amount equal to all

unpaid overtime compensation owed to Plaintiff during the applicable statutory period;

       H.     Judgment for liquidated damages pursuant to the Arkansas Minimum Wage Act,

Ark. Code Ann.§ 11-4-201, et seq. and the relating regulations;

       I.      For a reasonable attorney's fee, costs, and pre-judgment interest; and

       J.      Such other and further relief as this Court may deem necessary, just and proper.



                                             Respectfully submitted,

                                             PLAINTIFF EARL WILLIAMS

                                             WH  LAw,PLLC
                                             1 Riverfront Pl. - Suite 745
                                             North Little Rock, AR 72114
                                             (501) 891-6000

                                      By:    Is~
                                             Chris W. Burks (ABN: 2010207)
                                             chris@whlawoffices.com




                                                                                          Page 8 of8
